            Case 1:19-cr-00651-LTS Document 216 Filed 03/27/20 Page 1 of 6




                         BERNSTEIN CLARKE & MOSKOVITZ, PLLC

11 Park Place, Suite 914, New York, New York 10007 • Phone: (212) 321-0087 • Fax (917) 722-0930
                                      • www.bcmlaw.com


                                                                           Partners
                                                                           Andrew M. J. Bernstein
                                                                           Lance A. Clarke
                                                                           Joshua S. Moskovitz


March 26, 2020


Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

             Re:     United States v Alexandru Iordache, 19-Cr.-651 (LTS)
                     Request to Appoint Associate Counsel for Alexandru Iordache


Dear Judge Swain,

I am appointed to represent Alexandru Iordache under the Criminal Justice Act, 18 U.S.C. §3006A,
et seq. (“CJA”). I write to request the appointment of Phillip Hamilton, Esq., as associate counsel
and Stacey J. Clarke as paralegal under the CJA. I respectfully suggest that appointment of associate
counsel and paralegal would represent a cost saving measure to the Court and a time saving measure
for counsel.

Mr. Iordache is charged in a multi-defendant indictment with Conspiracy to Commit Access Device
Fraud in violation of 18 U.S.C. § 1029(a), Conspiracy to Commit Wire Fraud and Bank Fraud in
violation of 18 U.S.C. § 1349 amongst other charges. Mr. Iordache faces a substantial term of
imprisonment and given the seriousness of the charges, there is a need for extensive investigation and
research in order adequately defend Mr. Iordache.

The discovery in this case is massive with over 40 terabytes of surveillance video alone subject to a
protective order. Mr. Iordache will need to review all of the discovery in the presence of counsel and
with the assistance of a Romanian interpreter.

Mr. Iorache is currently being held at the Metropolitan Correctional Center. While Mr. Iordache is able
to understand basic English and hold a conversation in English, he will require the assistance
of interpreters at client meetings which is certain to increase the amount of time spent at client
            Case 1:19-cr-00651-LTS Document 216 Filed 03/27/20 Page 2 of 6




meetings.

Mr. Hamilton is an experienced senior trial attorney who is admitted in the Southern and Eastern
Districts of New York. Mr. Hamilton was previously a supervising attorney at The Bronx Defenders
where he tried numerous felony offenses to verdict and supervised nine criminal trial attorneys
carrying a collective caseload of over five hundred cases. Mr. Hamilton also participated in the SDNY
CJA mentorship program for a period of time where he was assigned to numerous matters under the
supervision of experienced CJA attorneys; specifically, United States v Glorious Landrum, 17cr505,
and United States v Shawn Jacob Brown, 17mj5575, where Mr. Hamilton was instrumental in
persuading the government to allow Mr. Brown to participate in the Young Adult Opportunity
Program (YAOP). Due to Mr. Hamilton’s efforts, and Mr. Brown’s strict adherence and participation
in the YAOP program, The Government moved to dismiss the complaint against Mr. Brown in May of
2019.

Mr. Hamilton was also associate counsel to CJA attorney, Camille Abate, in United States v Charles
Kenyatta, 16cr273, where Mr. Hamilton worked closely with Ms. Abate as the two of them prepped
Mr. Kenyatta’s trial, which ultimately resolved in a plea on the eve of trial. Mr. Hamilton has also
represented federal defendants in private practice and is currently lead counsel in United States v Korey
Lowe, 1:19-cr-00477 before the Honorable LaShann DeArcy Hall in the Eastern District of New York.

A copy of Mr. Hamilton’s CV is attached to this letter for the Court’s consideration. If the Court is
inclined to grant this request, I respectfully request that Mr. Hamilton be appointed at the associate rate
of $110 per hour, a rate that has been approved for other associate counsel in this matter.

Ms. Stacey Clarke has over 7 years’ experience as a bilingual legal assistant, and office manager. Ms.
Clarke has researched and prepared documents for litigation, appeared on behalf of corporations in
Administrative matters, reviewed, translated and prepared court documents as well as assisted in the
preparation of correspondence between attorneys and the Courts. Ms. Clarke has assisted defense
counsel and other attorneys on numerous cases in the past by converting, reviewing and organizing
discovery to prepare for Counsel. Ms. Clarke is fluent in Spanish and has assisted counsel in
translating court documents, translating for client’s and families, as well as assisting in proffer prep
with Spanish speaking clients. Ms. Clarke has also been the liaison between defense counsel and law
enforcement agencies, attorneys, and medical providers for the purpose of obtaining case-related
information

In, United States v. Johnny Beltre, 3:16CR42 (VLB) Ms. Clarke organized the discovery essential to
Mr. Beltre, translated the documents into Spanish and assisted Counsel in reviewing the documents
with Mr. Beltre’s family who predominately spoke Spanish. In United States v Mario Acosta, 1:17-CR-
00712, Ms. Clarke assisted with communicating with Mr. Acosta’s family as well as organizing and
reviewing discovery with Mr. Acosta’s family. Ms. Clarke also met with Mr. Acosta’s family on
several occasions to interview and obtain letters of support for Mr. Acosta’s sentencing memorandum.
Ms. Clarke currently has assisted defense counsel with reviewing, translating and prioritizing hours of
Rikers Island phone calls in Spanish in United States v Darinso Marte Reyes, 20cr022.

A copy of Ms. Clarke’s CV is attached to this letter for the Court’s consideration. If the Court is

                                                    2
             Case 1:19-cr-00651-LTS Document 216 Filed 03/27/20 Page 3 of 6




inclined to grant this request, I respectfully request that Ms. Clarke be appointed at the paralegal rate of
$75 per hour, a rate.

In anticipation of this request, defense counsel spoke with Mr. Tritz regarding a case managed
budget which is currently being prepared by defense counsel as I await approval from Your Honor.

Thank you for attention to this matter

Respectfully,




Lance A. Clarke




                                                     3
                     Case 1:19-cr-00651-LTS Document 216 Filed 03/27/20 Page 4 of 6
                                         Phillip Christopher Hamilton
                                  800 Third Avenue, Suite 2800, New York, New York 10022
                                       (347) 369-1654  phil@philliphamiltonlaw.com



Education
     Benjamin N. Cardozo School of Law, New York, NY
     Juris Doctor, June 2009
     Honors:        David Berg Foundation Fellow, National Trial Team
     Activities:    Criminal Defense Clinic, Intensive Trial Advocacy Program, Public Service Law Students Association


      Georgia State University, Atlanta, GA
      Bachelor of Science in Criminal Justice, December 2005
      Bachelor of Arts in Sociology, December 2005

Experience
     The Law Office of Phillip Hamilton, PLLC, New York, NY
     Principal Attorney                                                                  May 2015 – Present
               Boutique practice of law with a distinct focus upon matters involving criminal defense, civil rights actions, and
      contractual matters. Manage the practice in all respects including day-to-day operations, business retention, and billing
      and accounting. Develop a modern, professional brand for the corporate ID, maintain a strong virtual presence via
      traditional and social media platforms, and meticulously track analytics for the purpose of implementing effective
      marketing strategy.

      The Bronx Defenders, Bronx, NY
      Supervising Attorney                                                                October 2009 – May 2015
               Lead counsel for felony jury trials conducted in New York State Supreme Court as well as misdemeanor jury
      trials conducted in New York City Criminal Court. Supervised nine criminal trial attorneys carrying a collective
      caseload of over five hundred cases. Conferenced cases with supervisees to assist in the development of case and trial
      strategy. Supervised trial practice in court. Led advanced trial advocacy trainings. Completed and reviewed annual
      performance evaluations. Personally managed a substantial caseload consisting primarily of B-level felony offenses.
      Engaged in oral advocacy on a daily basis. Wrote and argued extensive substantive motions on a variety of state and
      federal constitutional issues. Briefed substantive issues of law and presented oral arguments in the Appellate Division
      for the First Department in connection with appeals from sentence. Negotiated favorable plea agreements for clients.
      Worked collaboratively with advocates across practice areas, including immigration law, civil law, and family law, to
      minimize collateral consequences of criminal charges and convictions and to ensure effective client representation.

      The Public Defender Service for the District of Columbia, Washington, D.C.
      Law Clerk                                                                            May 2008 – August 2008
              Conducted extensive research concerning the Double Jeopardy Clause, the doctrine of “merger,” and the
      necessary effects that such doctrines have upon sentencing. Wrote memoranda of law on various legal issues including
      evidentiary standards of admissibility, jury instructions, and the defense of insanity. Assisted in the investigation
      surrounding the facts of an incarcerated client charged with first degree murder. Drafted letters in order to compel U.S.
      Attorneys to turn over Brady-related materials. Participated in small “trial practice groups” headed by senior level
      attorneys.




                                                                1
                    Case 1:19-cr-00651-LTS Document 216 Filed 03/27/20 Page 5 of 6
                                          Phillip Christopher Hamilton

     The United States Equal Employment Opportunity Commission, New York, NY
     Legal Intern                                                                    August 2007 – December 2007
             Researched and drafted briefs and memoranda of law. Made court appearances in the United States District
     Court for the Southern District of New York. Reviewed transcripts and assisted in the interviewing of claimants and
     witnesses in preparation for deposition testimony.

     Federal Defender Office, Detroit, MI
     Legal Intern                                                                      June 2007 – August 2007
             Conducted research and wrote memoranda of law on various legal issues including legislative history research,
     habeas corpus research, constitutional law, sentencing, search and seizure, the Confrontation Clause, ineffective
     assistance of counsel, police interrogations, and many other issues that commonly arise under the Fourth, Fifth, and Sixth
     Amendments of the United States Constitution. Interviewed clients in preparation for initial appearances and detention
     hearings. Consulted with defense counsel team regarding trial strategies in a federal gun and drug case. Assisted in the
     successful negotiation of a plea deal.

     Office of the Georgia Capital Defender, Atlanta, GA
     Investigative Intern                                                                  August 2005 – April 2006
               Conducted research and drafted statistical reports comparing specific counties, with similar demographics and
     homicide rates, for the purposes of highlighting those counties that excessively file motions to seek the death penalty.
     Collected and organized discovery from various district attorney’s offices. Interviewed incarcerated clients to assist in
     obtaining the facts of their cases. Assisted investigators during witness interviews. Investigated grand jury lists to verify
     that citizens serving on grand juries actually resided in the relevant jurisdictions.

Bar Admissions
     New York (2010)
     United States District Court for the Southern District of New York (2015)
     United States District Court for the Eastern District of New York (2015)

Relevant Training
     National Criminal Defense College – Advanced Cross-Examination, March 2013
     The Defenders’ Academy – Trials Skills Training, June 2010
     Advanced DWI Training – Man vs. The Machine, May 2011

Bar Associations
     New York State Association of Criminal Defense Lawyers
     New York County Lawyers Association
     New York City Bar Association
     The New York State Bar Association
     The Metropolitan Black Bar Association (Board of Directors)




                                                                2
              Case 1:19-cr-00651-LTS Document 216 Filed 03/27/20 Page 6 of 6
                                           Stacey J. Clarke
                            Tel: (347) 339-9053 – Email: clarkejstacey@gmail.com

PROFESSIONAL EXPERIENCE:
Richman Property Services                      New York, NY                                     09/18-Current
Assistant property Manager/Legal Assistant
    • Prepare documents in preparation of litigation
    • Ensuring compliance with Housing regulations
    • Ensuring building is up to code, and repairs are swiftly and properly accomplished.
    • Review and assess documentation necessary for compliance with HDC.
    • Schedule the showing of vacant units.

Bernstein Clarke & Moskovitz, PLLC             New York, NY                                    9/16-Current
Contract Paralegal
   • Review, translate and prioritize discovery for lead attorney
   • Assist in the preparation of various court documents
   • Attend meetings and assist attorney with preparation of clients for meetings with the government and law
       enforcement

Goldberg Weprin Finkel Goldstein LLP            New York, NY                               06/16- 09/18
Legal Assistant to Partner
 • Prepared and reviewed documents for pending legal matters
 • Assisted lead attorney in ascertaining and organizing requested documents
 • Translated and prepared documents for Spanish speaking clients
 • Conducted research regarding Property data using Property Shark, NYC department of Finance, ACRIS

Kinsey Equities LLC                           New York, NY                                      07/15-04/16
Administrative Legal Assistant
• Liaison to inhouse counsel regarding landlord/tenant issues
• Organized and prepared payments for property fees and taxes.
• Located and notified delinquent accounts and arranged debt repayment schedules

K. Huang Realty Corp                            New York, NY                                   09/13- 07/15
Paralegal/Assistant Property Manager
• Organized and prepared documents to assist attorney during Housing Court matters.
• Appeared and represented corporation in Administrative Court to dispute violations against the
   Environmental control board, Department of buildings, Division of Housing and Community renewal, and
   Housing court.
• Created invoices, reports, memos, letters, finance statements and all other documents.
• Calculated and prepared payments property taxes, fees and expenses.

Arbor Education and Training                   New York, NY
Business Relations Specialist                                                                    10/11- 05/12
• Created and executed marketing plans to prospective employers.
• Sourced and canvased local neighborhoods for employment opportunities for agency’s client base.
• Carefully pre-screened clients and conduct interviews training to better prepare them for employment.
• Coordinated job fairs on-site which include workshops, introductions, interviews, and networking.
• Created and managed all reporting for our recruiters, which included detailed descriptions of each of the
   agency’s clients and transactions.

EDUCATION:
Licensed NY Real Estate agent/                  New York, NY                                 Test on 12/17/19
Notary Public                                   New York, NY                                 06/2022
Property Manager Certificate                    NYC/HPD                                      06/2015
Monroe College (Business Management)            Bronx, NY                                    46 Credits

SKILLS: Bi-lingual (English/ Spanish) Proficient in New York Department of Finance, HPD website, MS
Office, Adobe Acrobat and legal research
